DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on April 4, 2022 was received. Claims 1 was amended. No claim was canceled. No claim was added. Claims 18-28 were withdrawn from consideration.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued October 4, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, while the specification provides support for a second catalyst layer is deposited onto at least a portion of the first dielectric material or the first electroless metal, a second dielectric material is then being deposited over the second catalyst layer (paragraph 0022), which is different from claim 1. There is no other embodiment in the specification that allows the second catalyst layer being formed on both the second dielectric layer and the first electroless plating layer (contacting first electroless plating layer) as claimed (see additional examples in the 112(b) rejection below). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the portions of the first electroless metal contacting the first catalyst layer and the second catalyst layer are the same metal” renders the claim indefinite. Instant claim recites the first electroless plating metal is formed on the first catalyst layer, a second dielectric layer is formed afterward with a via holes being formed on the first electroless layer, an additional electroless plating layer (a second electroless plating metal) being formed inside the via hole covering the first electroless plating layer, and then a second catalyst material is formed on the second dielectric material (and possibly the second electroless plating metal formed in the via hole). Thus, the steps contradicts with the limitation of “first electroless metal contacting the second catalyst layer”. Instant specification indicates “for example, the first circuitry is made by copper (first electroless metal), then the conventional electroless copper (second electroless metal formed in the via hole) can be deposited over the exposed copper at via hole bottom using copper as the self-catalyst (paragraph 0046 of instant specification); and “after deposit a electroless material onto a non-masked portion of the catalyst (step 115), place a layer of dielectric material over the via hole openings (step 120), deposit either a layer or filled with electroless metal onto via holes (step 125) and repeat steps 105 to 115 (step 105 is deposit catalyst on the surface, thus second catalyst layer is formed on the second dielectric material in step 120 and the second electroless metal in step 125) (see figure 1, paragraphs 0045-0047). Thus, instant claim clearly stated in the step sequence of claim 1, the first electroless plating layer and the second catalyst layer are separated by the second dielectric layer and the metal inside the via hole (second electroless material). It also does not appear the claim limitation is fully supported by the specification (see 112 (a) rejections above). For purpose of examination, the first electroless metal is considered to contact the first catalyst layer but not necessarily contact with the second catalyst layer. However, Applicant is suggested to clarify what is intended, without adding new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klueppel (US6265075) in view of Kang (US20170330767) and Sharma1 (US20170159184).
Regarding claim 1, Klueppel teaches a method of making a circuited semiconductor structure by patterning using electroless plating (abstract, column 2 lines 10-13 and 25-28, column 3 lines 45-51), wherein the circuit is multilayer (column 2 lines 35-45) (a method of patterning a metal deposited by electroless plating in a multi layered circuitry). Klueppel teaches to contact the substrate with a composition containing a catalytic composition providing a catalyst seed layer (column 3 lines 45-51) (activating a surface of a substrate by depositing a first catalyst layer comprising a first catalyst material). Klueppel teaches forming a layer of photoimageable dielectric material on the catalyst layer and imagwise expose the layer of photoimageable dielectric material 3 to provide openings in the photoimageable dielectric material to expose portions of the catalyst seed layer (column 2 lines 30-40, column 5 lines 45-62) (masking a first negative circuit pattern on the first catalyst layer using a first dielectric material). Klueppel teaches to deposit a layer of nickel in the openings of the layer of the photoimageable dielectric material and on top of the catalyst layer (column 2 lines 38-45, column 5 lines 35-45) (applying a first electroless metal onto a non-masked portion of the first catalyst layer). Klueppel teaches after forming the electroless copper layer on the electroless nickel layer, a second photoimageable dielectric layer 7 is applied on the selected copper line (first electroless metal) and dielectric layer 3 to form a via hole over the copper line 6 (see figure 5, spaces between 7 and above 6) while leaving others uncoated (including the via hole) for further metallization using gold or palladium plating (metalizing an inner surface of the via hole) (column 8 lines 40-50, column 8 line 67 to column 9 line 5) (forming a via hole over the first electroless metal by depositing a second dielectric material over the first dielectric material and the first electroless metal, metalizing an inner surface of the via hole). Klueppel teaches the first electroless plating layer (nickel) contacts with the first catalyst layer (column 2 lines 38-45, column 5 lines 35-45). 
Klueppel does not teach to activate the surface of the second dielectric material by depositing a second catalyst layer comprising a second catalyst material for further electroless deposition. However, Kang teaches a method of fabricating an interposer for an integrated printed circuit boards in semiconductor devices (paragraph 0003) by forming multiple via holes on top of each other through multiple layers of photosensitive pattern layer of dielectric materials, and fill the via holes with conductive materials with electroless plating (paragraphs 0004-0008, 0034 and 0053). Kang teaches to first form a first dielectric layer 111 and 113 with a via hole pattern on the substrate (paragraph 0037, figure 2E) and filled with conductive material 115 by electroless plating (paragraphs 0034, 0037, 0053-0053, see figures 2G-2H ), and then forming a third photosensitive pattern layer 121 and fourth photosensitive pattern layer 123 (second dielectric layer) on the first electroless metal 115 and first dielectric metal layer 111 and 113 to form a via hole V over the first electroless metal 115 (paragraphs 0072-0075 see figure 2K) and an electroless plating layer 125 is formed inside the via hole (metalizing inner surface of the via hole) (paragraphs 0078-0080 see figures 2M to 2N). Kang teaches a seed layer (catalyst layer) is formed on the second dielectric layer 121 and 123 for the electroelss plating (paragraphs 0076-0078, see figure 2L). Since Klueppel teaches to apply catalyst for the electroelss plating (column 2 lines 30-40), the combination of Klueppel and Kang teaches to active a surface of the second dielectric material by depositing a second catalyst layer comprising a second catalyst material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seed layer/catalyst layer on the second dielectric material as suggested by Kang in the method of patterning a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel because Kang teaches such seed/catalyst layer allows further electroless plating (paragraph 0078) to from the complex structure interposer for redistributing signals/data interposed between a semiconductor chip and a package substrate in building an advanced integrating printed circuit boards (paragraphs 0003). 
Klueppel in view of Kang does not explicitly teaches the first catalyst layer has an average thickness of less than 50 nanometers. However, Sharma1 teaches a method of electroless plating metal such as copper or nickel (abstract, paragraphs 0049), and discloses a palladium catalyst layer is forming on the surface of the substrate prior to the electroless plating (paragraphs 0044-0045). Sharma1 teaches the average thickness of the palladium catalyst layer is preferred to be less than 20 atoms (paragraph 0045), wherein the palladium has an atomic radium of 169pm (atomic diameter is 338pm), thus, Sharma1 teaches the thickness of the palladium catalyst layer is less than 6.76nanometers (338pm times 20), which is inside the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the palladium catalyst layer (both first and second catalyst layer) with the thickness of less than 6.76nanometers as suggested by Sharma1 in the method of patterning of a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel in view of Kang because Sharma1 teaches such thickness is thin enough not to substantially change the flexibility or the thickness of the substrate material (paragraph 0045). 
Regarding claim 2, Klueppel teaches the substrate plastic and resin (column 3 lines 1-25).
Regarding claim 3, Klueppel teaches the substrate comprises printed wire board (column 1 lines 55-60, column 2 lines 3-10). 
Regarding claim 4, Klueppel teaches the first catalyst material is palladium, gold, or platinum (column 3 lines 55-60).
Regarding claim 8, Sharma1 teaches the average thickness of the palladium catalyst layer is preferred to be less than 20 atoms (paragraph 0045), wherein the palladium has an atomic radium of 169pm (atomic diameter is 338pm), thus, Sharma1 teaches the thickness of the palladium catalyst layer is less than 6.76nanometers (338pm times 20), which is inside the claimed range.
Regarding claim 9, Kang further teaches the metallization of the via holes can also be electrolytic plating (paragraph 0053), thus Kang the via hole that is formed on the first electroelss plating material 115 can be formed by electrolytic plating. 
Regarding claim 10, Klueppel teaches the first dielectric material is epoxy resin (column 5 line 65 to column 6 line 11).
Regarding claim 11, Klueppel teaches the first dielectric material is photosensitive (column 5 line 65 to column 6 line 11).
Regarding claim 12, Klueppel teaches the first electroless metal is nickel and copper (column 6 lines 35-45, column 7 lines 5-10, and column 2 lines 38-45).
Regarding claim 13, Kang teaches to depositing a second electroless metal (see at least 125) onto a non-masked portion of the second catalyst layer (see annotated figure 2R below). Kang teaches to depositing a third dielectric material 131 and 133 on the second catalyst layer and masking a second negative pattern including a z-axis connection and a orthogonally a y axis connection onto the second catalyst layer using the third dielectric material (paragraphs 0083-0088, see annotated figure 2R below) 


    PNG
    media_image1.png
    258
    577
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the second catalyst layer, second electroless plating layer and dielectric layer 3 as suggested by Kang in the method of patterning a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel because Kang teaches such structure allows formation of complex structure interposer for redistributing signals/data interposed between a semiconductor chip and a package substrate in building an advanced integrating printed circuit boards (paragraphs 0003). Applicant is reminded that optional limitations are not considered as required by the claim. Nevertheless, Sharma1 teaches the average thickness of the palladium catalyst layer is preferred to be less than 20 atoms (paragraph 0045), wherein the palladium has an atomic radium of 169pm (atomic diameter is 338pm), thus, Sharma1 teaches the thickness of the palladium catalyst layer is less than 6.76nanometers (338pm times 20), which is inside the claimed range.
Regarding claim 14, Klueppel teaches the catalyst material is palladium for the nickel or copper electroless plating (paragraph 0031), and Kang teaches the conductive material in the via holes are copper or nickel (paragraph 0060), thus the second catalyst and subsequent catalyst material is reasonably expected to be palladium. 
Regarding claim 15, Klueppel teaches the second dielectric materials is epoxide resin (column 8 lines 45-56, column 5 line 65 to column 6 line 11).
Regarding claim 17, Klueppel teaches the first and second negative pattern is formed by selectively expose to desire pattern and imaged by light source (photolithography) (column 6 lines 20-35).

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klueppel (US6265075) in view of Kang (US20170330767) and Sharma1 (US20170159184) as applied to claims 1-4, 8-15 and 17 above, and further in view of Sharma2 (US20140083748). 
Regarding claim 5, Klueppel in view of Kang and Sharma1 teaches all limitation of these claims, except the first and second catalyst material is deposited as a first catalyst precursor over the substrate and then are active to an almost zero valent metal. However, Sharma2 teaches a method of forming conducive lines on a substrate by electroless plating (abstract, paragraph 0019). Sharma2 teaches a catalyst layer is formed before the electroless plating by depositing a catalyst precursor solution on the substrate to form the approximately zero valance active palladium (paragraphs 0019 and 0021). Klueppel teaches the catalyst material is palladium for the nickel or copper electroless plating (paragraph 0031), and Kang teaches the conductive material in the via holes are copper or nickel (paragraph 0060), thus the second catalyst and subsequent catalyst material is reasonably expected to be palladium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to active palladium for both first and second catalyst that has approximately a zero valance as the catalyst as suggested by Sharma2 in the method of patterning of a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel in view of Sharma1 and Kang because Sharma2 teaches the active palladium works well with many substrates and surfaces, and can strongly anchored to the underling substrate an to the metal deposited on it (paragraph 0019). 
Regarding claims 6-7, Sharma2 teaches the first and second catalyst precursor comprises palladium carboxylate (an organo-metal) (paragraph 0023). 
Regarding claim 16, Klueppel teaches the second electroless metal is palladium (column 8 line 65 to column 9 line 5). Sharma2 teaches a catalyst layer is formed before the electroless plating by depositing a catalyst precursor solution on the substrate to form the approximately zero valance active palladium (paragraphs 0019 and 0021). Klueppel teaches the catalyst material is palladium for the nickel or copper electroless plating (paragraph 0031), and Kang teaches the conductive material in the via holes are copper or nickel (paragraph 0060), thus the second catalyst and subsequent catalyst material is reasonably expected to be palladium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to active palladium for both first and second catalyst that has approximately a zero valance as the catalyst as suggested by Sharma2 in the method of patterning of a metal deposited by electroless plating in a multi layered circuitry as disclosed by Klueppel in view of Sharma1 and Kang because Sharma2 teaches the active palladium works well with many substrates and surfaces, and can strongly anchored to the underling substrate an to the metal deposited on it (paragraph 0019). 

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Klueppel does not teach the new limitation of claim 1. 
In response to Applicant’s arguments, please consider the following comments:
The new limitation is not definite and fully supported by the specification (see 112 rejections above), thus, the limitation is interpreted as the first electroless metal contacting the first catalyst layer but not necessarily contacting with the second catalyst layer. Klueppel teaches such limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717